448 F.2d 476
UNITED STATES of America, Appellee,v.Marvin James SAGEDAHL, Appellant.
No. 20368.
United States Court of Appeals,Eighth Circuit.
Sept. 30, 1971.

Charles W. Anderson, Bruce W. Christopherson and John P. Mazzitelli, Minneapolis, Minn., filed brief for appellant.
Robert G. Renner, U. S. Atty., and Thorwald H. Anderson, Jr., Asst. U. S. Atty., Minneapolis, Minn., filed brief for appellee.
Before VOGEL, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
Appellant-defendant, Marvin James Sagedahl, appeals from a judgment of conviction in a jury-waived trial, of knowingly and willfully failing to report for and submit to induction into the armed forces of the United States, in violation of 50 App. U.S.C. Sec. 462.  Appellant's sole contention on appeal is that the Military Selective Service Act of 1967 is unconstitutional under Article I, Section 8, Clauses 12, 15, 16 and 18; Article I, Section 10, Clause 3; and Amendment II of the United States Constitution.  Appellant's arguments were first disposed of by the Supreme Court in Selective Draft Law Cases, 1918, 245 U.S. 366, 38 S. Ct. 159, 62 L. Ed. 349, and more recently by this court in United States v. Crocker, 8 Cir., 1970, 420 F.2d 307, cert. denied, 397 U.S. 1011, 90 S. Ct. 1240, 25 L. Ed. 2d 424.


2
Affirmed.